DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 	Amend claim 1 to recite: 	A parking assist system comprising: 	an external environment information acquiring device configured to acquire external environment information around a vehicle; 	a parking space extracting device configured to extract an available parking space delimited by one or more delimiting lines based on first external environment information which is the external environment information acquired by the external environment information acquiring device; 	a display device configured to display a parking position candidate set in the parking space; 	a selection input member configured to receive a selection operation by a user, the selection operation being an operation to select the parking position candidate displayed on the display device; and 	a control device configured to set the parking position candidate at a prescribed position in the parking space, to set the parking position candidate selected by the user via the selection input member as a target parking position, to calculate a first trajectory to the target parking position, and to execute a first driving process to autonomously move the vehicle along the first trajectory, 	 	wherein, after the vehicle reaches the target parking position, the control device is configured to set a corrected parking position different from the target parking position based on second external environment information which is the external environment information acquired by the external environment information acquiring device during and/or after the first driving process, to calculate a second trajectory from the target parking position to the corrected parking position, and to execute a second driving process to autonomously move the vehicle along the second trajectory, 	the control device is configured to set the target parking position at a central position of the parking space in a width direction, and to set the corrected parking position at a position in the parking space offset from the target parking position in the width direction, 		in a case where an entrance width of a parking area corresponding to the parking space is equal to or more than a first width which is greater than a vehicle width, the control device sets the parking position candidate,  		in a case where the entrance width of the parking area corresponding to the target parking position is equal to or more than a second width which is greater than the first width, the control device executes the second driving process, and  		in a case where the entrance width of the parking area corresponding to the target parking position is smaller than the second width, the control device does not execute the second driving process.
Reason(s) for Allowance
The amendments to the claims from 04/14/2022 in combination with the previous presented limitations and Examiner’s Amendment provide the basis for the reason for the allowance over the prior art of record. The prior art does not disclose or sufficiently suggest the claimed invention, particularly wherein, after the vehicle reaches the target parking position, the control device is configured to set a corrected parking position different from the target parking position based on second external environment information which is the external environment information acquired by the external environment information acquiring device during and/or after the first driving process, to calculate a second trajectory from the target parking position to the corrected parking position, and to execute a second driving process to autonomously move the vehicle along the second trajectory, the control device is configured to set the target parking position at a central position of the parking space in a width direction, and to set the corrected parking position at a position in the parking space offset from the target parking position in the width direction, in a case where an entrance width of a parking area corresponding to the parking space is equal to or more than a first width which is greater than a vehicle width, the control device sets the parking position candidate, in a case where the entrance width of the parking area corresponding to the target parking position is equal to or more than a second width which is greater than the first width, the control device executes the second driving process, and in a case where the entrance width of the parking area corresponding to the target parking position is smaller than the second width, the control device does not execute the second driving process, in the manner claimed.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530. The examiner can normally be reached 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684